DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
Applicant argues that modifying Thomas with Harza would render Thomas unsatisfactory for its intended purpose as Thomas discloses a “bush tree” arrangement that allows for greater energy extraction from a parcel of land.  Applicant further states that having a horizontal axis wind turbine at a higher hub height in front of another horizontal axis wind turbine at a lower height would result in blade collisions or wake interference.  However, this is an optimization problem that would skilled in the art could solve. Assuming the skilled artisan chooses a blade size that would not result in collisions, there are ways to design turbines that would allow for minimal wake interactions.  For example, the difference in height could be great enough that the wake interactions would be minimal.  Further, the smaller vertical turbines of Thomas inherently produce a wake that would interfere to some degree with the turbines behind them.  Thomas does not address this, thus it is implied that it is within routine skill in the art to adequately design an optimal generating system.  Thus, while modifying Thomas with Harza would not result in the “bush tree” arrangement, it would still result in an efficient way to extract energy from a parcel of land, which is the overarching intended purpose of Thomas. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2002/0105190), in view of Harza et al. (“Harza”; US 2014/0039843).
Regarding claim 1: Thomas discloses a wind energy farm (Fig. 7, paragraph 0038) comprising at least one first wind turbine (vertical axis) and at least one second wind turbine (horizontal axis, as shown in Fig. 7), the at least second wind turbine being a horizontal wind turbine, each wind turbine comprising a tower (2) mounted on a foundation, and at least one rotor (4) with a hub carrying a set of wind turbine blades (3), wherein said at least one first wind turbine is provided with at least three stay cables (7), each stay cable being connected at one end to the tower (at 6) of said at least one first wind turbine and at the other end to a stay cable foundation (8), wherein at least one of the stay cable foundations and the foundation of one of said at least one second 
Thomas does not explicitly disclose the at least first turbine being a horizontal axis wind turbine, wherein the at least one first wind turbine has a higher hub height than the at least one second wind turbine.
However, Harza discloses the at least first turbine being a horizontal axis wind turbine (as Fig. 2 shows all horizontal axis turbines) and the at least one first wind turbine has a higher hub height than the at least one second wind turbine (paragraph 0020 – different heights, the skilled artisan would appreciate that means either the first higher than the second or vice versa).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the wind turbines of Thomas to have the first wind turbine have a hub height higher than that of the second wind turbine in order to optimize the wind farm (paragraph 0020).
Regarding claim 2: Thomas discloses the at least one first wind turbine has a rotor diameter which differs from a rotor diameter of the at least one second wind turbine (as the vertical and horizontal turbines have different rotor diameters).
Regarding claim 3: Thomas discloses the wind energy farm comprises at least one wind turbine cluster, each wind turbine cluster comprising one first wind turbine and at least one second wind turbine (Fig. 7).
Regarding claim 4: Thomas discloses the wind energy farm comprises at least two wind turbine clusters and wherein at least one of the stay cables of at least two neighboring wind turbine clusters share a combination foundation (Fig. 7 shows one 
Regarding claim 5: Thomas discloses the wind energy farm comprises at least two wind turbine clusters, and wherein a first wind turbine of one wind turbine cluster and a first wind turbine of a neighboring wind turbine cluster are arranged with a distance, A, between them (Fig. 7), but does not explicitly disclose wherein the distance, A, between first wind turbines of neighboring wind turbine clusters is at least three times a rotor diameter of the wind turbines.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the distance A between the turbines to be at least 3 times the diameter of the rotor in order to optimize the system. 
Regarding claim 6: Thomas discloses the first wind turbine and each of the at least one second wind turbines of a wind turbine cluster are arranged with a distance between them (Fig. 7), but does not explicitly disclose wherein the distance between the first wind turbine and each of the at least one second wind turbines of a wind turbine cluster is between 1.1 and 3.0 times a rotor diameter of the wind turbines.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 7: Thomas discloses the distance between an upstream first wind turbine or second wind turbine (vertical axis turbines, Fig. 7) and a downstream second wind turbine or first wind turbine (horizontal axis turbines), respectively, with overlapping rotors, but does not explicitly disclose the distance is at least three times the rotor diameter of the upstream wind turbine.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the distance between the turbines to be is at least 3 times the diameter of the rotor in order to optimize the system. 
Regarding claim 10: Thomas discloses at least one stay cable of at least one first wind turbine is connected to a stay cable foundation to which a stay cable of another first wind turbine is also connected (8 at the middle of Fig. 7).
Regarding claim 11: Thomas discloses at least one stay cable of at least one of the first wind turbines defines an angle, but does not explicitly disclose the angle with respect to horizontal which is between 35° and 50°.
In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the angle of the stay cable to be between 35° and 50° in order to optimize the system. 
Regarding claim 12: Thomas discloses at least one of the wind turbines is a multirotor wind turbine (Fig. 2). 
Regarding claim 13: Thomas discloses a wind turbine Fig. 1) for use in a wind energy farm according to claim 1, the wind turbine comprising a tower mounted on a foundation (5), at least one rotor with a hub carrying a set of wind turbine blades (as shown in Fig. 1), and at least three stay cables (7) connected at one end to the tower of the wind turbine and at the other end to a stay cable foundation (8), wherein at least one of the stay cable foundations and the foundation of another wind turbine arranged in the wind energy farm are combined into a single combination foundation (8 in the middle of Fig. 7).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Hazra as applied to claim 1 above, and further in view of Lambert (US 2012/0139253).
Regarding claim 8: Thomas discloses at least one of the second wind turbines, but does not explicitly disclose the at least one second wind turbine is provided with at least three stay cables.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second wind turbines of Thomas to include the stay cables of Lambert in order to reduce the cost of the wind turbine (paragraph 0017).
Regarding claim 9: Thomas as modified by Lambert discloses at least one of the second wind turbines is provided with at least 3 stay cables.  Thomas further discloses at least one of the stay cables of the at least one second turbine is connected to a combination foundation formed at the foundation of the at least one first wind turbine (paragraph 0038 in that Thomas discloses that foundations of the second turbines can be anchor points for the stay cables of the first turbines, the skilled artisan would appreciate that the opposite could also be possible with a reasonable degree of success).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Harza as applied to claim 1 above, and further in view of Wagner (US 2015/0308139).
Regarding claim 8: Thomas discloses at least one of the second wind turbines, but does not explicitly disclose the at least one second wind turbine is provided with at least three stay cables.
However, Wagner discloses at least one second wind turbine is provided with at least three stay cables (20, Fig. 15a).

Regarding claim 14: Thomas discloses at least one of the second wind turbines, but does not explicitly disclose the at least three stay cables of the at least one of the second wind turbines are arranged substantially equidistantly along a circumference of the tower.
However, Wagner discloses the at least three stay cables (20) of the at least one of the second wind turbines are arranged substantially equidistantly along a circumference of the tower (as shown in Fig. 15a).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second wind turbines of Thomas to include the stay cables of Wagner in order to increase the stability of the turbine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832